Citation Nr: 0527498	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Whether a February 1970 rating decision that granted separate 
ratings for the residuals of multiple shell fragment wounds 
should be reversed or revised based on clear and unmistakable 
error (CUE) for the purpose of accrued benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  He died in March 2002.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision in which the RO determined 
that a February 1970 rating decision assigning separate 
ratings for multiple shell fragment wound residuals should 
not be reversed or revised based on allegations of CUE for 
the purposes of accrued benefits.  



FINDINGS OF FACT

1.  The failure to grant a separate 10 percent rating for 
residuals of a shell fragment wound to the left thigh 
manifested by moderate impairment of muscle group XIII in the 
February 1970 rating decision was not reasonably supported by 
the evidence of record and demonstrates that the RO failed to 
correctly apply the regulatory provisions in effect at that 
time.  

2.  The failure to grant a separate 10 percent rating for the 
residuals of a shell fragment wound to the right leg 
manifested by moderate disability in muscle group XIII in the 
February 1970 rating decision was not an error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

3.  The failure to grant a separate 10 percent rating for the 
residuals of a shell fragment wound to the right leg 
manifested by moderate impairment of muscle group XI in the 
February 1970 rating decision was not reasonably supported by 
the evidence of record and demonstrates that the RO failed to 
correctly apply the regulatory provisions in effect at that 
time.  

4.  The failure to grant a separate 40 percent rating in the 
February 1970 rating decision for severe impairment of muscle 
group VII was not an error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

5.  The failure to apply the bilateral factor in the February 
1970 rating decision was not reasonably supported by the 
evidence of record and demonstrates that the RO failed to 
correctly apply the regulatory provisions in effect at that 
time.  



CONCLUSIONS OF LAW

1.  There was CUE in the February 1970 rating decision in 
that it failed to grant a separate 10 percent rating for 
residuals of a shell fragment wound to the left thigh 
manifested by moderate impairment of muscle group XIII.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2004).  

2.  The failure to grant a separate 10 percent rating in the 
February 1970 rating decision for the residuals of a shell 
fragment wound to the right leg manifested by moderate 
disability in muscle group XIII was not CUE.  38 U.S.C.A. § 
5109A; 38 C.F.R. §§ 3.104, 3.105(a).  

3.  There was CUE in the February 1970 rating decision in 
that it failed to grant a separate 10 percent rating for the 
residuals of a shell fragment wound to the right leg 
manifested by moderate impairment of muscle group XI.  38 
U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).  

4.  The failure to grant a separate 40 percent rating in the 
February 1970 rating decision for the residuals of a shell 
fragment wound of the right arm and hand with a fracture of 
the right ulna and 5th metacarpal and involvement of the 
right median nerve under DC 5307 manifested by impairment of 
muscle group VII was not CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104, 3.105(a).  

5.  There was CUE in the February 1970 rating decision in 
that it failed to apply the bilateral factor based on the 
presence of a compensable degree of disability in both lower 
extremities.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 
3.105(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary matter

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.159 (2004).

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.


II.  Relevant Law and Regulations

The governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse. 
38 U.S.C.A. § 5121(a) (West 2002).

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

The phrase "not to exceed two years" was recently interpreted 
by the United States Court of Appeals for the Federal Circuit 
as not limiting survivors of veterans to recovery only of 
those benefits that accrued in the two years immediately 
preceding a veteran's death.  Rather, § 5121(a) (as in effect 
prior to December 16, 2003) limits the total accrued benefit 
payments that a survivor may receive to those accrued 
benefits due and unpaid for up to a two-year period.  Terry 
v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by statute, 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

If a claimant-appellant wished to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error was and, unless it was the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

It must be remembered that there was a presumption of 
validity to otherwise final decisions, and that where such 
decisions were collaterally attacked, and a CUE claim was 
undoubtedly a collateral attack, the presumption was even 
stronger.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

In Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
held that to the extent its case law "can be read to hold 
that it is permissible to deny, rather than dismiss without 
prejudice [to refiling], a CUE [clear and unmistakable error] 
claim as to a prior final RO decision because an appellant 
failed to meet pleading specifications, such opinions have 
been overruled by DAV v. Gober, supra."  Simmons, 17 Vet. 
App. at 114.  

In DAV v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) had invalidated the rule codified at 38 
C.F.R. § 20.1404(b) regarding the pleading requirements for a 
motion alleging clear and unmistakable error in a Board 
decision.  

As revised following issuance of the DAV v. Gober Federal 
Circuit decision, the amended section 20.1404(b) left intact 
the legal standard necessary to plead error, but eliminated 
the more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
"dismissed without prejudice to refiling".  See 66 Fed. Reg. 
35903 (July 10, 2001).  


III.  Analysis

In the February 1970 rating decision, the RO assigned a 30 
percent disability rating for the residuals of a shell 
fragment wound to the right forearm and hand with a fracture 
of the right ulna and 5th metacarpal, and involvement of the 
median nerve under Diagnostic Code (DC) 8515.  

The RO also assigned a 20 percent rating for the residuals of 
a shell fragment wound to the right foot with muscular 
herniation in the scar and retained foreign bodies, fracture 
of the 3rd metatarsal, and involvement of the superficial 
peroneal nerve under DC 5284.

The RO also assigned a 20 percent rating for the residuals of 
shell fragment wounds to the right buttock and right thigh 
with retained foreign bodies under DC 5317.  In addition, the 
RO assigned a 20 percent rating for the residuals of shell 
fragment wounds manifested by disfiguring scars of the right 
mandible and left lower lip, with a fracture of the right 
mandible and non disfiguring scar under the chin under DC 
7800.  

The RO also assigned non compensable ratings for a shell 
fragment wound scar of the left thigh; a shell fragment wound 
scar of the right arm; a shell fragment wound scar of the 
left hand and elbow; a shell fragment wound scar of the left 
lower extremity; burn scars of the right axilla, back, and 
buttock; the residuals of a contusion of the kidney; partial 
paralysis of the left median and ulnar nerves; and 
lumbosacral strain.

The record reflects that the veteran did not appeal the 
February 1970 rating decision.  Therefore, that decision 
became final.  Such final decisions may, however, be reversed 
or amended where evidence establishes that CUE existed.  38 
C.F.R.  3.105(a)  

In October 2001, prior to the veteran's death, his accredited 
representative submitted a statement asserting that the RO 
committed CUE in the February 1970 rating decision.  The 
record reflects that this claim was still pending at the time 
of the veteran's death in March 2002.  

In May 2002, the appellant's accredited representative 
submitted a statement indicating that the appellant wished to 
pursue a claim for accrued benefits based on the claim of CUE 
that was pending at the time of the veteran's death.  

Therefore, the issue presently on appeal before the Board is 
whether the veteran was entitled to any periodic monetary 
benefits that were unpaid at the time of his death as a 
consequence of the claim of CUE.  To answer this question, 
the Board must adjudicate the issue of whether the February 
1970 rating decision should be reversed or revised on the 
basis of CUE.  

The law and regulations in effect at the time of the February 
1970 rating decision provided that in rating disabilities 
involving damage due to gunshot wounds, a slight 
(insignificant) muscle disability resulted from a simple 
wound of muscle without debridement, infection or effects of 
laceration.  History included service department record of a 
wound of slight severity, or brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Objective findings included minimal scarring; 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus; and no significant impairment of function and 
no retained or metallic fragments.  38 C.F.R. § 4.56(a) 
(1969).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of relatively short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History included 
service department record or other sufficient evidence of 
hospitalization in-service treatment for the wound and a 
record in the file of consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1969).  

The law and regulations in effect at the time of the February 
1970 rating decision also provided that a through and through 
injury, with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  38 C.F.R. § 4.72 
(1969).  

In a statement received in October 2001, the representative 
set forth five specific allegations of CUE in the February 
1970 rating decision.  The Board will separately address each 
of these allegations.  

First, the representative contends that the RO erred by not 
assigning a 10 percent rating for the left thigh under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5313 based on moderate 
disability to muscle group XIII.  

In support of this contention, the representative has pointed 
to service medical records dated in February 1968, which show 
that the veteran underwent debridement of multiple wounds, 
including shell fragment wounds of the "both legs."  
Subsequent VA examination in January 1969 also showed the 
presence of a scar on the lower left thigh "with muscle 
loss."  

The Board points out that the facts in this case are similar 
to those in Myler v. Derwinski, 1 Vet. App. 571 (1991), where 
clear and unmistakable error was found in a November 1953 
rating decision which failed to assign a rating of at least a 
moderate degree of disability for a through-and-through 
gunshot wound.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).  

As noted hereinabove, the criteria of 38 C.F.R. § 4.56 that 
were in effect at the time of that decision describes a 
slight (insignificant) muscle disability as one resulting 
from a simple wound of muscle without debridement, and a 
moderate muscle disability as one resulting from a through 
and through or deep penetrating wound with an absence of 
residuals of debridement.  

Thus, by implication, any muscle injury requiring debridement 
constitutes a moderate muscle disability under those 
provisions.  Also, in accordance with the Court's holding in 
Beyrle, the finding of muscle loss in the left thigh also 
supports the conclusion that the veteran had moderate muscle 
disability in the left thigh under the regulations in effect 
at the time of the February 1970 rating decision.  

Therefore, the Board finds that, had the applicable 
regulations been correctly applied to the evidence of record 
at the time of the February 1970 decision, the veteran's 
service-connected shell fragment wound to the left thigh 
would have been rated as 10 percent disabling as a moderate 
muscle injury of Muscle Group XIII.  

In short, the Board concludes that the error in not applying 
the applicable regulations to the facts of this case was 
undebatable and, had this error not been made, the outcome of 
the February 1970 decision would have manifestly changed in 
that a 10 percent rating would have been assigned for the 
residuals of a shell fragment wound of the left thigh under 
DC 5313 based on moderate injury to muscle group XIII.  See 
Myler, Beyrle, supra.  

The representative's second allegation of CUE is that the 
veteran should have been awarded separate disability ratings 
for the residuals of shell fragment wounds to the right 
buttock and right thigh.  

As noted, these residuals were assigned a single 20 percent 
rating under DC 5317, which pertains to muscle group XVII.  
This muscle group includes the pelvic girdle group, including 
the gluteus maximus, the gluteus medius, and the gluteus 
minimus.

The representative specifically argued that the RO should 
have assigned a separate 10 percent rating under DC 5313 
based on moderate disability in muscle group XIII.  Muscle 
Group XIII is comprised of the posterior thigh and hamstring 
groups of muscles, with the function affecting range of 
motion of the thigh and knee.

In support of this allegation, the representative pointed to 
a service medical record dated in February 1968, which showed 
a finding of three well-healed lacerations of the right 
distal thigh.  The representative also specifically argued 
that the RO incorrectly assigned a single rating based on 
disability in "two anatomically different muscle groups."  

However, the Board notes that, under the regulations in 
effect at the time of the February 1970 rating decisions, 
muscle groups XVIII and XIII were considered to be in the 
same anatomical region.  

Furthermore, the provisions of 4.55(a) that were in effect at 
that time provide that the ratings for the muscle groups 
involving the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  

Thus, the regulations in effect at that time specifically 
prohibited separate disability ratings for injuries to muscle 
groups in the same anatomical region.  Consequently, even if 
it was presumed that the representative is correct in 
asserting that there was moderate disability in muscle group 
XIII, this would be consistent under the formula set forth in 
38 C.F.R. § 4.55(e) with the award of a 20 percent rating 
under DC 5317, which contemplates moderately severe 
disability in muscle group XVII.  

In essence, the Board finds that demonstrating that the 
veteran had moderate disability in muscle group XIII does not 
establish that the RO incorrectly applied the statutory or 
regulatory provisions, or that the outcome of the claim would 
have been manifestly different but for the alleged error.  

The representative's third allegation of CUE is that the RO 
erred by not assigning a separate 10 percent rating for the 
residuals of a shell fragment wound of the right leg based on 
moderate injury to muscle group XI under DC 5311.  

In this regard, the representative pointed to a report of x-
rays dated in November 1969, which shows the presence of 
foreign bodies in the soft tissues of the remedial aspect of 
the thigh and in the region of the distal portion of the 
tibia and fibula.  

As noted hereinabove, the veteran was assigned a 20 percent 
rating for the residuals of shell fragment wounds to the 
right buttock and right thigh with retained foreign bodies 
under DC 5317, which pertains to muscle group XVII.  

This muscle group includes the pelvic girdle group, including 
the gluteus maximus, the gluteus medius, and the gluteus 
minimus.  Such a rating specifically contemplates the 
presence of retained foreign bodies in the medial aspect of 
the thigh.  

However, muscle group XI encompasses the posterior and 
lateral crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  

In this instance, the presence of retained foreign bodies in 
the in the region of the distal portion of the tibia and 
fibula clearly supported the assignment of a 10 percent 
rating for moderate disability in muscle group XI.  See 
Myler, Beyrle, supra.  

The Board notes that muscle group XI is in a separate 
anatomical region than muscle group XVIII.  Thus, the 
provisions of 38 C.F.R. § 4.55(a) in effect at that time did 
not prohibit the assignment of separate ratings for those 
muscle groups.  

In short, the Board finds that, had the applicable 
regulations been correctly applied to the evidence of record 
at the time of the February 1970 decision, the veteran's 
service-connected gunshot wound to the right leg would have 
been assigned a separate 10 percent disability rating for 
moderate muscle injury of Muscle Group XI due to the presence 
of retained foreign bodies.  

The Board concludes that the error in not applying the 
applicable regulations to the facts of this case was 
undebatable and, had this error not been made, the outcome of 
the February 1970 decision would have manifestly changed in 
that a 10 percent rating would have been assigned for the 
residuals of a shell fragment wound of the right leg under DC 
5311 based on moderate injury to muscle group XI.  

The representative's fourth allegation of CUE is that the RO 
erred in the February 1970 rating decision by assigning only 
a 30 percent rating under 38 C.F.R. § 4.124a, DC 8515 for the 
residuals of a shell fragment wound of the right arm and hand 
with a fracture of the right ulna and 5th metacarpal and 
involvement of the right median nerve.  

In essence, the representative asserts that the veteran 
should also have been assigned a separate 40 percent rating 
under for severe impairment of muscle group VII under DC 
5307.  This muscle group involves the muscles arising from 
the internal condyle of the humerus and flexors of the carpus 
and long flexors of the fingers and thumb.  Their function is 
flexion of the wrist and fingers and thumb and abduction of 
the thumb.  

However, the version of 38 C.F.R. § 4.55(g) that was in 
effect at the time of the February 1970 rating decision 
provides that muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  

Thus, at the time of the February 1970 rating decision, the 
RO had to choose between rating the service-connected 
disabilities under DC 8515 or DC 5307, unless it determined 
that the muscle injury and nerve impairment present in the 
right upper extremity, and contemplated by these codes, were 
affecting entirely different functions.  

In this regard, the Board notes that service medical records 
reveal that the veteran was hit by shell fragments from a 
claymore mine during a fire fight in February 1968, and that 
he sustained multiple shell fragment wounds of the right 
upper extremity, as well as a fracture of the mid-shaft of 
the right ulna and fractures of the right little finger, 
right ring finger, and right fifth metacarpal.  

He underwent debridement of multiple small, superficial 
wounds of the right arm and legs, and minimal soft tissue 
damage was found.  A port splint was applied to the right 
arm.  

Subsequent service medical records show that, in June 1968, a 
long arm cast was removed, and replaced with a posterior 
splint with range of motion exercises for the right elbow.  
It was noted that he rapidly regained strength in his flexor 
pollicus longus and extensor strength of the right fifth 
finger.  X-ray examination subsequently showed excellent 
healing of the right ulna fracture.  

A review of a November 1968 Medical Board report shows that 
the veteran reportedly complained of numbness in his right 
lower extremity, but no such complaints were noted with 
respect to the right upper extremity.  It was noted that he 
did complain of decreased sensation in the radial aspect of 
the right little finger and the left index finger, and the 
ulna aspect of the left ring finger.  He was given final 
diagnoses of multiple fragment wounds of both upper and right 
lower extremity; fracture of the right ulna, healed; sensory 
loss of the right little finger, left index finger, and ring 
finger; and fracture of the right fifth metacarpal, healed.  

In the report of a VA neurological examination conducted in 
November 1969, it was noted that the veteran complained of 
tenderness over the right arm where the fracture occurred and 
some difficulty abducting the right middle finger.  He also 
reported some paresthesias on the medial aspect of the little 
finger of the right hand, and the medial aspect of the right 
ring finger.  

The examiner found that there was no impairment in dexterity, 
strength, or grasp.  Examination revealed some tingling 
sensation on the lateral aspect of the right ring finger, but 
no other objective findings were noted with respect to the 
right upper extremity.  

VA orthopedic examination during November 1969 also revealed 
some tenderness in the right ulnar area, with some weakness 
in the right little finger, but no weakness in hand grip.  X-
rays revealed multiple foreign bodies in the soft tissues of 
the 3rd, 4rth, and 5th metatarsals, and in the distal half of 
the arm.  

As noted hereinabove, DC 5307 contemplates impairment of 
muscle group VII, which involves the muscles arising from the 
internal condyle of the humerus and flexors of the carpus and 
long flexors of the fingers and thumb.  Their function is 
flexion of the wrist and fingers and thumb and abduction of 
the thumb.  

DC 8515 contemplates paralysis of the median nerve.  Under 
the version of the code in effect at the time of the February 
1970 rating decision, where there is complete paralysis of 
the median nerve with the major hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  

Under DC 8515, incomplete, severe paralysis warrants 
assignment of a 50 percent evaluation; incomplete, moderate 
paralysis warrants assignment of a 30 percent rating; and 
incomplete mild paralysis warrants assignment of a 10 percent 
evaluation.  

At the time of the February 1970 rating decision, the medical 
evidence of record demonstrated that the veteran's service-
connected residuals of a shell fragment wound of the right 
arm and hand with a fracture of the right ulna and 5th 
metacarpal and involvement of the right median nerve, were 
manifested by tenderness over the right arm where the 
fracture occurred, some difficulty abducting the right middle 
finger, and some paresthesias in the right ring finger and 
right middle finger.  However, there was no evidence of loss 
of grip strength.  

In light of this record, and the provisions of 38 C.F.R. 
§ 4.55(g), the Board finds that there is evidence which 
supports the RO's decision to grant a single rating of 30 
percent under DC 8515 in the February 1970 rating decision 
for the disability present in the veteran's right upper 
extremity.  

In essence, this evidence can be reasonably interpreted to 
support the RO's findings that the musculoskeletal and 
neurological disabilities experienced by the veteran in his 
right upper extremity affected the same functions, and were 
most appropriately assigned a single rating of 30 percent 
moderate impairment of the median nerve under DC 8515.  

Consequently, the Board finds that the RO was not 
"undebatably incorrect" in its failure to granted a separate 
40 percent rating under DC 5307 for severe impairment of 
muscle group VII.  

In summary, the RO's determination in the service-connected 
residuals of a shell fragment wound of the right arm and hand 
with a fracture of the right ulna and 5th metacarpal and 
involvement of the right median nerve warranted a 30 percent 
rating under DC 8515 cannot constitute clear and unmistakable 
error.  

The final allegation of CUE set forth by the appellant's 
representative regarding the February 1970 rating decision is 
that the RO should have applied the bilateral factor due to 
the presence of disability in bother lower extremities.  

Under the provisions of 38 C.F.R. § 4.26 that were in effect 
at that time, when a partial disability results from disease 
or injury of both arms, legs, or of paired muscles, the 
bilateral factor, will be applied before other combinations 
will be carried out.  

Additionally, 38 C.F.R. § 4.26(a), provides that the terms 
"arms" and "legs" is not intended to distinguish between 
parts of the upper and lower extremities, but relates to the 
upper and lower extremities as a whole, and the bilateral 
factor applies whenever there are compensable disabilities 
affecting use of paired extremities regardless of location or 
specified type of impairment.  38 C.F.R. § 4.26(c) provides 
that the bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of two 
paired extremities, or paired skeletal muscles.

As discussed in detail hereinabove, the Board has determined 
that the RO committed CUE in not granting a separate 10 
percent rating for the residuals of a shell fragment wound of 
the left thigh under DC 5313 based on moderate injury to 
muscle group XIII.  As a consequence to this determination, 
and because the veteran was assigned a compensable rating for 
disability in the right lower extremity in that decision, the 
Board further finds that it was also error to not apply the 
bilateral factor as set forth in 38 C.F.R. § 4.26.  
 
In short, the Board finds that, had the applicable 
regulations been correctly applied to the evidence of record 
at the time of the February 1970 decision, the veteran's 
combined disability rating would have included consideration 
of the bilateral factor given the presence of a compensable 
degree of disability in each lower extremity.  

In closing, the Board notes that, with respect to the two 
allegations of CUE that were denied, these claims were not 
denied based on a the appellant's failure to meet specific 
pleading requirements.  Instead, the Board reviewed these 
allegations on the merits, and found that the actions of the 
RO in the February 1970 rating decision that were specified 
by the appellant and her representative did not constitute 
CUE.  Thus, the Board further finds that these claims of CUE 
must be denied, and not dismissed without prejudice as 
provided for under the Court's ruling in Simmons.  




ORDER

The claim that there was CUE in the February 1970 rating 
decision in failing to assign a separate 10 percent rating 
for moderate impairment of muscle group XIII is granted for 
the purpose of accrued benefits, subject to the regulations 
governing the payment of monetary awards.  

The claim that there was CUE in the February 1970 rating 
decision in failing to grant a separate 10 percent rating for 
the residuals of a shell fragment wound to the right leg 
manifested by moderate disability in muscle group XIII is 
denied.  

The claim that there was CUE in the February 1970 rating 
decision in failing to grant a separate 10 percent rating for 
moderate impairment of muscle group XI is granted for the 
purpose of accrued benefits, subject to the regulations 
governing the payment of monetary awards.  

The claim that there was CUE in the February 1970 rating 
decision in failing to grant a separate 40 percent rating for 
moderate impairment of muscle group VII is denied.  

The claim that there was clear and unmistakable error in the 
February 1970 rating decision in failing to apply the 
bilateral factor is granted for the purpose of accrued 
benefits, subject to the regulations governing the payment of 
monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


